Each of the appellants filed a motion for a new trial in the court below. The grounds of the motions were the same, to wit, that the judgment was contrary (1) to the law, (2) to the evidence, and (3) to the findings of the jury, except that in his motion appellant Barnwell set up certain "newly discovered" (as he alleged) evidence as an additional ground for granting it. By force of the statute (Acts 1913, art. 1612, Vernon's Statutes), and rule 24 for the government of this court (142 S.W. xii), the grounds set up in the motions constituted the assignments of error on appeal. Appellants have ignored this in presenting the cause, and in their briefs, instead of confining their complaint against the judgment to the grounds specified in the motions, seek a reversal of it on other grounds. Indeed, the grounds specified in the motions are not presented on the appeal otherwise than in the tenth assignment in the brief, as follows:
"The court erred in overruling appellant J. S. Barnwell's motion for a new trial, because said judgment as entered is contrary to the law and against the evidence and the findings of the jury and on account of newly discovered evidence."
This assignment is not followed by propositions as contemplated by rule 30 (142 S.W. xiii), and, plainly, is multifarious. Hemphill v. National Iron  Steel Co., 142 S.W. 845; Chambers v. Wyatt, 151 S.W. 867; Ry. Co. v. McDuffey, 50 Tex. Civ. App. 202, 109 S.W. 1108; Deutschmann v. Ryan, 148 S.W. 1141; Williamson v. Powell, 140 S.W. 361 Browder v. School District, 172 S.W. 152.
As none of the assignments in the briefs are entitled to be considered, it must be said that appellants have failed to show error in the judgment. Therefore it is affirmed.